Citation Nr: 0026018	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in August 1999, and 
the hearing officer's decision was entered in December 1999.  


FINDINGS OF FACT

1.  Arthritis and disc disease of the lumbar spine were first 
medically diagnosed many years after service; there is no 
medical evidence that the veteran has a chronic low back 
disorder which is etiologically linked to his active service. 

2.  There is no competent medical evidence that the claim for 
service connection for cervical spine disorder is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a low back disorder and 
a cervical spine disorder as a result of injury incurred in 
service.  Service connection may be granted for disorder 
which is either incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

The threshold question to be answered concerning each of the 
veteran's claim for service connection is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claims for service connection 
for cervical or lumbar spine disorders are well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  First, 
there must be competent evidence of a current disability, 
usually shown by medical diagnosis.  Second, there must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence.  Finally, third, there must be competent evidence 
of a nexus between the inservice injury or disease and the 
current disability.  Such a nexus must be shown by medical 
evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Low Back Disorder

The veteran asserts that he was unable to "straighten up" 
when he sustained an injury to his back in service.  He 
elaborates that he did a great deal of heavy lifting in 
service and states that the injury to his back was occasioned 
by his lifting a life raft which weighed "close to 200 
pounds."  He contends, in essence, that he presently has 
disablement, including pain, of chronic derivation involving 
his lumbar spine which is traceable to inservice injury.  

Service medical records reveal that in March 1961 the veteran 
presented with complaint of thoracic back pain in the 
aftermath of having lifted "a life raft" two weeks earlier.  
On physical examination, he exhibited a normal range of 
spinal motion, without tenderness.  The pertinent impression 
was low thoracic back pain.  In July 1962, the veteran 
presented with complaint of some recurrence of low thoracic 
pain; physical examination was "essent[ially] n[orma]l," and 
no diagnosis was assigned.  There is no report that the 
veteran again sought treatment for back pain in service.  
When he was examined for service separation purposes in 
November 1967, the veteran's spine was clinically evaluated 
as normal; in the "physician's summary" portion of the 
examination, it is recorded that the veteran had experienced 
recurrent "back pain since 1961 due to injury, [which] 
subsides without treatment."

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in July 1997, he was noted to have 
arthritis and disc herniation involving his lumbar spine.  
When he was seen for VA outpatient treatment in March 1998, 
he complained of having longstanding low back pain; the 
assessment was chronic low back pain.

The veteran's assertion, including as made at his August 1999 
hearing, that he sustained a lifting-related back injury in 
service, is substantiated in service medical records.  VA 
clinical records dated in 1997 and 1998 reflect that the 
veteran complained of chronic low back pain and that 
degenerative joint disease of the lumbar spine was diagnosed.  
Private clinical records dated in 1990 through 1997 state 
that the veteran underwent MRI (magnetic resonance imaging) 
of the spine in early 1996, and state that a mild disc bulge 
in the lumbar spine was shown on the MRI examination.  The 
evidence thus establishes that the veteran has three distinct 
low back disabilities, i.e., chronic low back pain, arthritis 
(diagnosed clinically, unaccompanied by related X-ray 
evidence) and, apparently, lumbar disc disease.  

While service medical records reflect that the veteran 
experienced low back pain on several occasions during 
service, low back pain of a continuous nature and chronic 
derivation was apparently initially assessed in the 1990's.  
The veteran indicated at his hearing that he was treated for 
low back problems by a series of physicians beginning 
proximate to service, although the precise dates are unclear.  
However, the veteran further testified that none of the 
private treatment records are available, because the 
physicians are deceased, retired, or current addresses are 
unknown.  

Nevertheless, the veteran did not testify that chronic low 
back pain or lumbar disc disease were medically diagnosed 
proximate to service or continuously thereafter at any time 
prior to 1990, although he did testify that his back pain and 
symptoms were intermittent but continuous following the 
original injury in service, and continued to worsen over 
time.  In any event, there are no clinical reports of record 
which might (if available) permit the Board to infer, in 
accordance with 38 C.F.R. § 3.303(c), temporally chronic low 
back pain of service origin.  Additionally, the Board notes 
that lumbar spine disorders are not among the types of 
diseases or disorders which may be established through lay 
observation; rather, medical evidence establishing a nexus 
between the in-service low back symptoms and the current 
post-service diagnoses of lumbar disorders is required.  See, 
e.g., Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 
2000). 

Finally, while the veteran apparently currently has arthritis 
involving his lumbar spine, there is no indication that it 
was medically diagnosed until many years after the veteran's 
discharge from service, which consideration precludes 
awarding service connection for such pathology (i.e., 
arthritis) on a presumptive basis.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The only evidence supporting a relationship between the 
veteran's diagnosed lumbar spine disorders and his service is 
offered by the veteran.  However, he is not qualified by 
training or experience to render opinions as to medical 
diagnosis or causation.  Lay personnel are competent to 
provide evidence describing symptomatology that is capable of 
lay observation, but they cannot provide competent medical 
evidence where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the veteran 
has not submitted any competent medical evidence or opinion 
to support his belief that his current lumbar spine symptoms 
are etiologically related to an injury sustained during that 
service.  Therefore, although he may be sincere in his 
beliefs, the veteran's unsupported conclusions are of 
limited, if any, value to establish a well-grounded claim.  

In view of the foregoing analyses, relative to each presently 
assessed low back condition of chronic derivation, the Board 
is constrained to conclude that the veteran has not yet 
established a well-grounded claim of entitlement to service 
connection for low back disorder.  38 U.S.C.A. § 5107(a).  

In reaching the foregoing determination, the Board has taken 
note of two lay statements, one from the veteran's spouse, 
which are, collectively, to the effect that the veteran had 
"back" trouble while in service and that his present lumbar 
spine disability is related to his period of service.  The 
Board has respectfully considered these statements, but must 
nevertheless point out that each individual submitting a 
statement, as a lay person, is not competent to opine as to 
matters which require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has been notified, including by a supplemental 
statement of the case issued in December 1999, that he has 
not established a well-grounded claim of service connection 
for a lumbar disorder.  The veteran has not identified any 
additional evidence which might serve to well-ground the 
claim.  The Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The claim must be denied. 

II.  Cervical Spine Disorder

The veteran contends, in essence, that he presently has 
cervical spine disability of chronic derivation which is 
traceable to his period of service.  In this regard, service 
medical records are negative for any reference to a problem 
involving the veteran's neck/cervical spine.  Subsequent to 
service, when he was seen under non-VA auspices in January 
1996, the veteran complained of having "some neck pain"; the 
assessment was muscle strain.  Reports pertaining to VA 
outpatient treatment rendered the veteran in 1997 reflect 
that he presently has (apparently) both disc disease and 
arthritis referable to his cervical spine.  

In considering the veteran's claim for service connection for 
cervical spine disability, the Board would reiterate that 
service medical records are silent for any reference to 
treatment or injury (and the veteran does not aver the 
latter) involving his cervical spine.  As to his two 
presently assessed cervical spine conditions, one such 
condition, disc disease, was first assessed many years after 
service.  With respect to his assessed arthritis involving 
the cervical spine, there is (as was true of the lumbar 
arthritis addressed above) no indication that it was assessed 
until many years after the veteran's discharge from service, 
which consideration precludes awarding service connection for 
such pathology on a presumptive basis in accordance with the 
provisions of 38 U.S.C.A. §§ 1110 and 1112 or 38 C.F.R. 
§§ 3.307 and 3.309.  

There is, finally, no evidence of record otherwise relating 
either currently shown cervical spine pathology to service as 
might (if extant) permit an award of inferred service 
connection in accordance with the provisions of 38 C.F.R. 
§ 3.303(d) (1999). In view of the foregoing, then, a 
plausible claim for service connection for cervical spine 
disability is not presented.  See Epps, supra.  Accordingly, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).

In reaching the foregoing disposition, the Board has again 
taken note of the two lay statements addressed above, which 
are, collectively, to the effect that the veteran had "back" 
trouble while in service and that his present spinal 
disablement (here, pertinently, involving his cervical spine) 
is related to his period of service.  While the Board has in 
no way disregarded the foregoing statements, it would, 
however, respectfully point out that assertions by lay 
individuals, insofar as creating an inference of service 
medical causation, cannot constitute evidence to render a 
claim well grounded.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).

As noted above, the veteran was notified, including by a 
supplemental statement of the case issued in December 1999, 
that he had not establishes a well-grounded claim, and was 
notified of the evidence required for a well-grounded claim.  
The veteran has not submitted or identified any additional 
evidence.  The claim must be denied as not well-grounded.


ORDER

The appeal for service connection for a low back disorder is 
denied.

The appeal for service connection for a cervical spine 
disorder is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


